 In the Matter of THE MANSFIELD TELEPHONE C0MPANY,1 EMPLOYERandCOMMUNICATION WORKERS OF AMERICA (CIO), PETITIONERCase No. 8-RU--905.-Decided November 15,1950DECISION AND DIRECTION OF F^LECTIQNUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John H. Garver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1- TheThe Employer is engaged in commerce within the meaning ofthe Act..2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks to represent the employees in the Employer'splant and equipment departments, excluding the employees in the traf-fic department and all other employees.Local Union 688, Interna-tional Brotherhood of Electrical Workers, AFL, the Intervenor herein,and the Employer contend that the proposed, unit is inappropriatebecause the employees in the traffic department are excluded there-from.The Intervenor is the successor of brother and sister locals of thesame International, namely, Local Union B-688, and Local U lionB-1132, which prior to their amalgamation in 1949 or 1950 representedin separate bargaining units the male and female employees of theEmployer, excluding office clerical employees.Since 1939, the Em-1The Employer's name appears as amended at the hearing.2 Because the last contract between the Employer and the Intervenor covering the em-ployees petitioned for herein has expired and has not been renewed in writing, we findit is no bar to this proceeding.Safeway Stores,Inc.,90 NLRB No. 295,and cases citedtherein.92 NLRB No. 19.83 84DECISIONSOF NATIONALLABOR RELATIONS BOARDplover has entered into series of successive contracts with Local UnionB-688 and Local Union B-1132 covering the Employer's male andfemale employees respectively.The female employees covered by theaforesaid agreements included -all the employees in the traffic depart-ment, plus three female employees known as the repair and recordclerks who do clerical work for the equipment department.The con-tracts covering the male employees included all the employees in theplant and equipment departments, which departments do construction,maintenance, and installation work for the Employer.The company-wide unit of plant department and equipment depart-ment el'nployees proposed by the Petitioner corresponds generally tothe unit -covered in previous contracts between the Employer and LocalUnion B-688 and its successor, the Intervenor herein.No labor organ-ization is seeking an election in any larger unit which would be appro-priate.3Accordingly, we find that the unit requested by the Petitioneris presently appropriate for the purposes of collective bargaining.'The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All journeymen linemen, apprentice linemen, groundmen, cablesplicers, apprentice cable splicers, cable helpers, switchmen, apprenticeswitchmen, installers, apprentice installers, troublemen, apprenticetroublemen, instrument repairmen and apprentice instrument repair-men,5 record clerks, and repair clerks,6 excluding traffic departmentemployees, office employees, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]3Cf.Pacific Telephone and Telegraph Company;85 NLRB 713;The OhioJssociatcdTelephone Company,82 NLRB 972.9The Pacific Telephone&Telegraph Company,55 NLRB 1361;Michigan Bell TelephoneCompany,63 NLRB 941 ;Southwestern Associated Telephone Company, 76NLRB 1105;New England Telephoneand Telegraph Company,90 NLRB 639.Compare,InterstateTelephone Company,77 NLRB 637,where the Board found,because of circumstances notpresent in this case,that a proposed segregation of plant department employees of atelephone company from other employees with whom they were closely allied in interest,was artificial and inherently inappropriate.5The petition refers to"installation repairmen and aliprentice installation repairmen;"whereas it appears from the record that the Petitioner intended to describe "instrumentrepairmen and apprentice instrument repairmen."6In including the record clerks and repair clerks in the unit we are, in part,ignoringthe collective bargaining history.Under the contracts between the. Employer and theIntervenor, the record and repair clerks were excluded from the contractual unit coveringthe plant and equipment department employees because of the difference in sex betweenthese employees and the other employees in the plant and equipment departments.How=ever, such factor is not a valid determinant of the appropriateness of any unit.Webelieve that the record and repair clerks should be included in the bargaining unit ofplant and equipment department employees with whom their employment interests are moreclosely allied.F. S. R-oyster Guano Company,71 NLRB 1465.